Quillian, Presiding Judge.
The defendant appeals from a judgment granting a writ of possession in favor of the plaintiff. The sole enumeration of error is that the trial judge failed to make findings of fact and conclusions of law as required by OCGA § 9-11-52 (a) (formerly Code Ann. § 81A-152 (a)). It is asserted that the defendant did not waive this requirement.
The order in this case recites that neither defendant nor his counsel appeared; that evidence was presented by plaintiff but not by defendant; that plaintiff was granted a writ of possession “based on the undisputed evidence.”
It is therefore clear that this case was not a pure dismissal on motion as found in Smith v. Mack, 161 Ga. App. 95 (289 SE2d 299) which is an exception to OCGA § 9-11-52 (a) (Code Ann. § 81A-152). Instead, the case must be remanded with direction that the trial court vacate the judgment and prepare, or cause to be prepared, appropriate findings of fact and conclusions of law, after which the losing party is free to enter a new appeal. Bob Bennett Enterprises v. Trust Co. Bank, 153 Ga. App. 344 (265 SE2d 311).

Appeal remanded with direction.


Sognier and Pope, JJ., concur.